COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


STEVE M. HAYES
                                             MEMORANDUM OPINION*
v.   Record No. 1857-99-2                         PER CURIAM
                                               JANUARY 18, 2000
4 E CORPORATION
AND
TRAVELERS CASUALTY & SURETY COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Malcolm Parks; Christopher A. Jones;
             Maloney, Huennekens, Parks, Gecker & Parsons,
             on briefs), for appellant.

             (S. Vernon Priddy III; Sands, Anderson,
             Marks & Miller, on brief), for appellees.


     Steve M. Hayes (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that the

"law of the case" doctrine did not apply to save his

November 5, 1996 claim seeking an award of permanent total

disability benefits from the bar of the applicable statute of

limitations. 1   Upon reviewing the record and the briefs of the


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     1
       In his "Questions Presented" claimant also assigned error
to the commission's decision to amend its September 13, 1996
review opinion. However, claimant did not present any argument
with respect to that question. Accordingly, we will not address
it on appeal. See Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992) (statements unsupported by argument do
not merit appellate consideration).
parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission’s decision.     See

Rule 5A:27.

                 "The [law of the case] doctrine,
           briefly stated, is this: Where there have
           been two appeals in the same case, between
           the same parties, and the facts are the
           same, nothing decided on the first appeal
           can be reexamined on a second appeal. Right
           or wrong, it is binding on both the trial
           court and the appellate court, and is not
           subject to reexamination by either. For the
           purpose of that case, though only for that
           case, the decision on the first appeal is
           law."

American Filtrona Co. v. Hanford, 16 Va. App. 159, 164, 428

S.E.2d 511, 514 (1993) (emphasis added) (quoting Steinman v.

Clinchfield Coal Corp., 121 Va. 611, 620-21, 93 S.E. 684, 687

(1917)).

     In holding that the law of the case doctrine did not apply

to save claimant's November 5, 1996 claim, which was filed more

than three years after June 4, 1993, the correct date for which

compensation was last paid to claimant, the commission concluded

as follows:

           [T]he statement of the erroneous date for
           last payment, December 13, 1993, by the full
           Commission in the 1996 Review Opinion was
           not, in itself, a conclusion of law or a
           finding of fact to which the doctrine of the
           law of the case applies. The decision did
           not turn on when payments were last made and
           the erroneous statement played no role in
           the decision denying the 1994 claim. That
           decision solely was based on the finding
           that the claimant failed to prove he was
           unable to use his right hand and leg to any

                               - 2 -
          substantial degree in gainful employment.
          Thus, the date for which the claimant was
          last paid benefits played no part in the
          viability of the 1994 claim, its omission
          would have taken nothing away, and its
          inclusion added nothing to the opinion's
          force. Thus, the law of the case doctrine
          does not apply.

The commission also found that "[t]his conclusion applies

equally to the Court of Appeals' erroneous statement [in its

April 1, 1997 opinion] that the claimant's eligibility for

temporary compensation benefits expired in 1994."   We agree.

     The date upon which compensation was last paid to claimant

was not at issue when the 1994 claim was addressed by the

commission or by this Court.   The commission did erroneously

refer to December 13, 1993 as being the last date for which

claimant received compensation benefits and this Court also

referenced benefits ending in 1994.    However, these references

did not constitute legal or factual findings decided in the

first appeal between the parties which could not be reexamined

by the commission when it addressed employer's statute of

limitations defense with respect to the November 5, 1996 claim.

     "[D]ictim of the reviewing court" or "statements casually

made as to other portions of the case not under consideration at

the time they are made" do not fall within the purview of the

law of the case doctrine.   Morison v. Dominion Nat'l Bank, 172

Va. 293, 299-300, 1 S.E.2d 292, 294 (1939).   Neither the statute

of limitations nor the correctness of the date upon which


                               - 3 -
compensation was last paid to claimant was an issue "urged or

considered" when the commission and this Court addressed the

1994 claim.   Id. at 300, 1 S.E.2d at 294.   Thus, any reference

to the date upon which compensation was last paid to claimant by

the commission in its September 1996 review opinion or this

Court in its April 1997 opinion was not conclusive and binding

upon the parties.   Accordingly, the commission did not err in

refusing to apply the law of the case doctrine, and in finding

that claimant's November 5, 1996 application was not timely

filed. 2

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




     2
       Because our decision disposes of this appeal, we need not
address employer's argument that the commission should have
applied a two-year limitations period.

                               - 4 -